

115 S728 IS: Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing More Act of 2017
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 728IN THE SENATE OF THE UNITED STATESMarch 27, 2017Mr. McConnell (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Surface Mining Control and Reclamation Act of 1977 to provide funds to States and
			 Indian tribes for the purpose of promoting economic revitalization,
			 diversification, and development in economically distressed communities
			 through the reclamation and restoration of land and water resources
			 adversely affected by coal mining carried out before August 3, 1977, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Revitalizing the Economy of Coal Communities by Leveraging Local Activities and Investing More Act of 2017 or the RECLAIM Act of 2017 .
		2.Economic revitalization for coal country
 (a)In generalTitle IV of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is amended by adding at the end the following:
				
					416.Abandoned mine land economic revitalization
 (a)PurposeThe purpose of this section is to promote economic revitalization, diversification, and development in economically distressed mining communities through the reclamation and restoration of land and water resources adversely affected by coal mining carried out before August 3, 1977.
 (b)In generalFrom amounts deposited into the fund under section 401(b) before October 1, 2007, and not otherwise appropriated to the extent such funds are available, $200,000,000 shall be made available to the Secretary, without further appropriation, for each of fiscal years 2017 through 2021 for distribution to States and Indian tribes in accordance with this section for reclamation and restoration projects at sites identified as priorities under section 403(a): Provided, That if less than $200,000,000 is available in any fiscal year to the Secretary, such remaining amount shall be made available to the Secretary, without further appropriation, and such fiscal year shall end distributions made available under this section.
 (c)Use of funds for priority sitesFunds distributed to a State or Indian tribe under subsection (d) shall be used only for projects classified under the priorities of section 403(a). In addition, if the project is classified under paragraph (3) of such section, the project also must meet the following criteria:
							(1)Contribution to future economic or community development
 (A)In generalThe project, upon completion of reclamation, is intended to create favorable conditions for the economic development of the project site or create favorable conditions that promote the general welfare through economic and community development of the area in which the project is conducted.
 (B)Demonstration of conditionsSuch conditions are demonstrated by— (i)documentation of the role of the project in such area’s economic development strategy or other economic and community development planning process;
 (ii)any other documentation of the planned economic and community use of the project site after the primary reclamation activities are completed, which may include contracts, agreements in principle, or other evidence that, once reclaimed, the site is reasonably anticipated to be used for one or more industrial, commercial, residential, agricultural, or recreational purposes; or
 (iii)any other documentation agreed to by the State or Indian tribe that demonstrates the project will meet the criteria set forth in this subsection.
 (2)Location in community affected by recent decline in miningThe project will be conducted in a community— (A)that has been adversely affected economically by a recent reduction in coal mining-related activity, as demonstrated by employment data, per capita income, or other indicators of reduced economic activity attributable to such reduction; or
 (B)(i)that has historically relied on coal mining for a substantial portion of its economy; and (ii)in which the economic contribution of coal mining has significantly declined.
									(3)Stakeholder collaboration
 (A)In generalThe project has been the subject of project planning under subsection (g) and has been the focus of collaboration, including partnerships, as appropriate, with interested persons or local organizations.
 (B)Public noticeAs part of project planning, the public has been notified and has been given an opportunity to comment at a public meeting convened in a community near the proposed site.
 (4)Eligible applicantsThe project has been proposed by entities of State, local, county, or tribal governments, or local organizations, and will be approved and executed by State or tribal programs, approved under section 405 or referred to in section 402(g)(8)(B), which may include subcontracting project-related activities, as appropriate.
							(d)Distribution of funds
							(1)Uncertified States
 (A)In generalFrom the amount made available in subsection (b), the Secretary shall distribute $195,000,000 annually for each of fiscal years 2017 through 2021 to States and Indian tribes that have a State or tribal program approved under section 405 or are referred to in section 402(g)(8)(B), and have not made a certification under section 411(a) in which the Secretary has concurred, as follows:
 (i)Four-fifths of such amount shall be distributed based on the proportion of the amount of coal historically produced in each State or from the lands of each Indian tribe concerned before August 3, 1977.
 (ii)One-fifth of such amount shall be distributed based on the proportion of reclamation fees paid during the period of fiscal years 2012 through 2016 for lands in each State or lands of each Indian tribe concerned.
 (B)Supplemental fundsFunds distributed under this section— (i)shall be in addition to, and shall not affect, the amount of funds distributed—
 (I)to States and Indian tribes under section 401(f); and (II)to States and Indian tribes that have made a certification under section 411(a) in which the Secretary has concurred, subject to the cap described in section 402(i)(3); and
 (ii)shall not reduce any funds distributed to a State or Indian tribe by reason of the application of section 402(g)(8).
									(2)Additional funding to certain States and Indian tribes
 (A)EligibilityFrom the amount made available in subsection (b), the Secretary shall distribute $5,000,000 annually for each of the five fiscal years beginning with fiscal year 2017 to States and Indian tribes that have a State program approved under section 405 and have made a certification under section 411(a) in which the Secretary has concurred.
 (B)Application for fundsUsing the process in section 405(f), any State or Indian tribe described in subparagraph (A) may submit a grant application to the Secretary for funds under this paragraph. The Secretary shall review each grant application to confirm that the projects identified in the application for funding are eligible under subsection (c).
 (C)Distribution of fundsThe amount of funds distributed to each State or Indian tribe under this paragraph shall be determined by the Secretary based on the demonstrated need for the funding to accomplish the purpose of this section.
								(3)Reallocation of uncommitted funds
 (A)Committed definedFor purposes of this paragraph the term committed— (i)means that funds received by the State or Indian tribe—
 (I)have been exclusively applied to or reserved for a specific project and therefore are not available for any other purpose; or
 (II)have been expended or designated by the State or Indian tribe for the completion of a project; (ii)includes use of any amount for project planning under subsection (g); and
 (iii)reflects an acknowledgment by Congress that, based on the documentation required under subsection (c)(2)(B), any unanticipated delays to commit such funds that are outside the control of the State or Indian tribe concerned shall not affect its allocations under this section.
 (B)Fiscal years 2020 and 2021For each of fiscal years 2020 and 2021, the Secretary shall reallocate in accordance with subparagraph (D) any amount available for distribution under this subsection that has not been committed to eligible projects in the preceding 2 fiscal years, among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal year.
 (C)Fiscal year 2022For fiscal year 2022, the Secretary shall reallocate in accordance with subparagraph (D) any amount available for distribution under this subsection that has not been committed to eligible projects or distributed under paragraph (1)(A), among the States and Indian tribes that have committed to eligible projects the full amount of their annual allocation for the preceding fiscal years.
 (D)Amount of reallocationThe amount reallocated to each State or Indian tribe under each of subparagraphs (B) and (C) shall be determined by the Secretary to reflect, to the extent practicable—
 (i)the proportion of unreclaimed eligible lands and waters the State or Indian tribe has in the inventory maintained under section 403(c);
 (ii)the average of the proportion of reclamation fees paid for lands in each State or lands of each Indian tribe concerned; and
 (iii)the proportion of coal mining employment loss incurred in the State or on lands of the Indian tribe, respectively, as determined by the Mine Safety and Health Administration, over the 5-year period preceding the fiscal year for which the reallocation is made.
 (e)Resolution of Secretary’s concerns; congressional notificationIf the Secretary does not agree with a State or Indian tribe that a proposed project meets the criteria set forth in subsection (c)—
 (1)the Secretary and the State or tribe shall meet and confer for a period of not more than 45 days to resolve the Secretary’s concerns, except that such period may be shortened by the Secretary if the Secretary's concerns are resolved;
 (2)during that period, at the State’s or Indian tribe’s request, the Secretary may consult with any appropriate Federal agency; and
 (3)at the end of that period, if the Secretary’s concerns are not resolved the Secretary shall provide to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an explanation of the concerns and such project proposal shall not be eligible for funds distributed under this section.
							(f)Acid mine drainage treatment
 (1)In generalSubject to paragraph (2), a State or Indian tribe that receives funds under this section may use up to 30 percent of such funds as necessary to supplement the State’s or tribe’s acid mine drainage abatement and treatment fund established under section 402(g)(6)(A), for future operation and maintenance costs for the treatment of acid mine drainage associated with the individual projects funded under this section. A State or Indian tribe shall specify the total funds allotted for such costs in its application submitted under subsection (d)(2)(B).
 (2)ConditionA State or Indian tribe may use funds under this subsection only if the State or tribe can demonstrate that the annual grant distributed to the State or tribe pursuant to section 401(f), including any interest from the State’s or tribe’s acid mine drainage abatement and treatment fund that is not used for the operation or maintenance of preexisting acid mine drainage treatment systems, is insufficient to fund the operation and maintenance of any acid mine drainage treatment system associated with an individual project funded under this section.
							(g)Project planning and administration
							(1)States and Indian tribes
 (A)In generalA State or Indian tribe may use up to 10 percent of its annual distribution under this section for project planning and the costs of administering this section.
 (B)Planning requirementsPlanning under this paragraph may include— (i)identifying eligible projects;
 (ii)updating the inventory referred to in section 403(c); (iii)developing project designs;
 (iv)collaborating with stakeholders, including public meetings; (v)preparing cost estimates; or
 (vi)engaging in other similar activities necessary to facilitate reclamation activities under this section.
 (2)SecretaryThe Secretary may expend, from amounts made available to the Secretary under section 402(g)(3)(D), not more than $3,000,000 during the fiscal years for which distributions occur under subsection (b) for staffing and other administrative expenses necessary to carry out this section.
 (h)Report to CongressThe Secretary shall provide to the Committee on Natural Resources of the House of Representatives, the Committees on Appropriations of the House of Representatives and the Senate, and the Committee on Energy and Natural Resources of the Senate at the end of each fiscal year for which such funds are distributed a detailed report—
 (1)on the various projects that have been undertaken with such funds; (2)the extent and degree of reclamation using such funds that achieved the priorities described in paragraph (1) or (2) of section 403(a);
 (3)the community and economic benefits that are resulting from, or are expected to result from, the use of the funds that achieved the priorities described in paragraph (3) of section 403(a); and
 (4)the reduction since the previous report in the inventory referred to in section 403(c).. (b)Clerical amendmentThe table of contents in the first section of the Surface Mining Control and Reclamation Act of 1977 is amended by adding at the end of the items relating to title IV the following:
				Sec. 416. Abandoned mine land economic revitalization..
 3.Technical and conforming amendmentsThe Surface Mining Control and Reclamation Act of 1977 is amended— (1)in section 401(c) (30 U.S.C. 1231(c)), by striking and after the semicolon at the end of paragraph (10), by redesignating paragraph (11) as paragraph (12), and by inserting after paragraph (10) the following:
				
 (11)to implement section 416; and; (2)in section 401(d)(3) (30 U.S.C. 1231(d)(3)), by striking subsection (f) and inserting subsection (f) and section 416(a);
 (3)in section 402(g) (30 U.S.C. 1232(g))— (A)in paragraph (1), by inserting and section 416 after subsection (h); and
 (B)by adding at the end of paragraph (3) the following:  (F)For the purpose of section 416(d)(2)(A).; and
 (4)in section 403(c) (30 U.S.C. 1233(c)), by inserting after the second sentence the following: As practicable, States and Indian tribes shall offer such amendments based on the use of remote sensing, global positioning systems, and other advanced technologies..
 4.Minimum State paymentsSection 402(g)(8)(A) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(8)) is amended by striking $3,000,000 and inserting $5,000,000.
 5.GAO study of use of fundsNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall study and report to the Congress on uses of funds authorized by this Act, including regarding—
 (1)the solvency of the Abandoned Mine Reclamation Fund; and (2)the impact of such use on payments and transfers under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201) to—
 (A)States for which a certification has been made under section 411 of such Act (30 U.S.C. 1241); (B)States for which such a certification has not been made; and
 (C)transfers to United Mine Workers of America Combined Benefit Fund. 6.Abandoned mine land reclamation and restoration initiative (a)In generalSubchapter I of chapter 145 of title 40, United States Code, is amended by adding at the end the following:
				
					14510.Abandoned mine land reclamation and restoration initiative
 (a)In generalThe Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities on lands, or on or in waters, that have been reclaimed or restored with amounts provided under title IV of the Surface Mining Control or Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) or that are eligible for such reclamation or restoration.
 (b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section— (1)not more than 50 percent may be provided from amounts appropriated to carry out this section; and
 (2)notwithstanding paragraph (1)— (A)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts appropriated to carry out this section; and
 (B)in the case of a project to be carried out in a county for which an at-risk designation is in effect under section 14526, not more than 70 percent may be provided from amounts appropriated to carry out this section.
 (c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available—
 (1)under any other Federal program; or (2)from any other source.
 (d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate..
 (b)Clerical amendmentThe analysis for chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14509 the following:
				14510. Abandoned mine land reclamation and restoration initiative..
			7.Headquarters of Appalachian Regional Commission
 (a)FindingCongress finds that— (1)the Delta Regional Commission, the Denali Commission, and the Northern Border Regional Commission are each headquartered in their respective region; and
 (2)the headquarters of the Appalachian Regional Commission should be relocated from the District of Columbia to a more affordable location in the Appalachian Region.
				(b)Location of headquarters
 (1)In generalSection 14301 of title 40, United States Code, is amended by adding at the end the following:  (g)HeadquartersThe headquarters of the Commission shall be located in the Appalachian Region..
 (2)ImplementationThe Federal Cochairman of the Appalachian Regional Commission shall take such actions as may be necessary to carry out the amendment made by paragraph (1).